NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1



               United States Court of Appeals
                                        For the Seventh Circuit
                                        Chicago, Illinois 60604

                                     Submitted November 1, 2011*
                                      Decided November 2, 2011

                                                Before

                                 DIANE P. WOOD, Circuit Judge

                                 ANN CLAIRE WILLIAMS, Circuit Judge

                                 JOHN DANIEL TINDER, Circuit Judge
          
No. 10‐3976

SONDRA CARTWRIGHT,                                    Appeal from the United States District
    Plaintiff‐Appellant,                              Court for the Northern District of Illinois,
                                                      Eastern Division.
        v.
                                                      No. 09 C 4298
CITY OF CHICAGO, et al., 
      Defendants‐Appellees.                           George W. Lindberg,
                                                      Judge.



                                               O R D E R

       Chicago police officers kicked in the door to Sondra Cartwright’s apartment and
arrested her for possession of crack cocaine they allegedly found inside. Cartwright spent a
lengthy period in pretrial detention but eventually represented herself successfully at trial
and was found not guilty by a jury of possessing a controlled substance with intent to


        *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2).
No. 10‐3976                                                                             Page 2

deliver. Cartwright then sued the City and four of its police officers under 42 U.S.C. § 1983
and state law. She alleged that the officers lied about finding crack in her apartment and
claimed that she was arrested without probable cause and was the victim of a civil
conspiracy and malicious prosecution. At summary judgment the district court concluded
that undisputed evidence established that probable cause supported the arrest and
prosecution. Cartwright appeals.

         In moving for summary judgment, the defendants relied on deposition testimony
from the four police officers and Cartwright. The parties agree that two of the defendants,
Alvin Jones and Douglas Nichols, entered Cartwright’s building in a housing project and
began chasing two men who fled up a stairwell. According to Jones and Nichols, they
observed one of the men banging on Cartwright’s door and saw him try to hand Cartwright
three plastic bags when she opened the door. One of those clear bags, they said, fell to the
floor outside the apartment, and after Cartwright had shut the door, Jones retrieved the
dropped bag and saw that it contained numerous smaller, blue‐tinted bags of what
appeared to be crack. Jones then knocked on Cartwright’s door, identified himself as a
police officer and told her to let him in. When Cartwright refused, Jones, now joined by
Ronald Watts, another of the defendants, kicked in the door and found Cartwright outside
the bedroom window of her second‐story apartment hanging on by her hands to the
window sill. Upon seeing the officers, she dropped to the ground and fled to a nearby park
where the fourth defendant, officer Lamonica Lewis, arrested her. Jones and Watts insist, as
they did in the criminal case, that on the floor beneath the bedroom window they found two
plastic bags identical to the one recovered in the hallway, each containing many smaller,
blue‐tinted bags of crack.

        Cartwright, who no longer was represented by the law firm that filed her complaint,
opposed the defendants’ motion for summary judgment with a six‐page response that
addressed their statement of undisputed facts paragraph by paragraph. Cartwright
identified the points on which the parties agreed and disagreed, and where disputes
existed, she gave her contrary account. But she did not supply record citations for all of her
assertions, and the “narrative” she included to add to her version of events is not sworn.
Cartwright denied that anyone had passed drugs to her through her front door, and she
also denied that any drugs were present in her apartment. She did not swear to these critical
representations, and she did not include record citations to support them. In her discovery
deposition, though, which the defendants cited in their motion and excerpted in their
exhibits, Cartwright had explicitly stated that no one came to her door or gave her drugs
during the police raid. According to her deposition account, Cartwright was resting in her
apartment when Watts banged on her door and threatened to arrest her if she did not open
up. Cartwright, who said during the questioning that she was frightened that the police
would try to harm her, blocked the door to her apartment. When the officers had started to
No. 10‐3976                                                                               Page 3

break down her door, she fled out the window and walked to the park where she was
apprehended. She said that she expected the police to give her trouble but “never thought in
[her] wildest” that the police would “try to put drugs on” her.

        In granting summary judgment for the defendants, the district court accepted the
entirety of their version of events with the explanation that Cartwright had failed to support
her response in the manner required by the local rules. See N.D. ILL. R. 56.1(b)(3)(B). Yet the
court acknowledged that the defendants themselves had established that Cartwright
disputed their contention that she answered the drug dealer’s knock and accepted the two
plastic bags laden with drugs. The district court reasoned, however, that this difference
between the parties was not material because, even crediting Cartwright’s story that the
officers kicked in her door for no reason, Cartwright still had not disputed their assertion
that they found the two crack‐laden bags in her apartment. And the drugs alone, the district
court held, gave the officers probable cause to arrest and prosecute Cartwright, which
defeated her claims of false arrest and malicious prosecution. Cartwright has appealed and
argues that she complied with Rule 56.1 and that summary judgment was inappropriate
because the record demonstrates the existence of genuine issues of material fact.

        We conclude that the district court erred in granting summary judgment for the
defendants. From the outset, the court’s analysis is problematic because the judge accepted
the defendants’ version of events without regard for whether Cartwright had properly
disputed any of their individual statements of fact. A district court may deem admitted a
defendant’s properly supported assertions of fact that are not controverted by the plaintiff
with citations to evidence in the record, see Ammons v. Aramark Uniform Servs., Inc., 368 F.3d
809, 817 (7th Cir. 2004); Scott v. Edinburg, 346 F.3d 752, 755 (7th Cir. 2003), but even when the
opposing party does not dispute the movant’s facts, the district court is still obligated to
review those facts in the light most favorable to the nonmoving party, Yancick v. Hanna Steel
Corp., 653 F.3d 532, 533 (7th Cir. 2011). In her response Cartwright did not always support
her objections with citations to evidence, but sometimes she did. Her pro se response is not
on par with a counseled submission, but Cartwright did manage to conform many of her
individual paragraphs to the requirements of the local rule. Thus, the district court was not
free to disregard her entire response, as the court appears to have done.

       More importantly, though, the defendants’ own submission establishes the existence
of a material dispute about the very matter on which this lawsuit turns: whether Cartwright
opened her door to a drug dealer and took delivery of two bags of crack. The defendants
laid out in careful detail how the officers allegedly chased the dealer up the stairs and saw
him hand off the bags to Cartwright. The defendants described the two plastic bags
allegedly found in Cartwright’s apartment as “identical” to the third that they say was
dropped in the hallway by the dealer—containing the same smaller, blue‐tinted bags of
No. 10‐3976                                                                              Page 4

crack. The defendants have never asserted that the arrest and prosecution of Cartwright was
based upon the discovery of additional drugs or criminal conduct independent of her
supposed possession of the two plastic bags from the drug dealer, and since there is an
acknowledged dispute about whether she received those drugs, there necessarily is a
dispute about whether Jones and Watts recovered them from Cartwright’s apartment. The
district court did not appreciate the connection, but the only reasonable inference from
Cartwright’s denial that she accepted these bags is that the bags were not in her apartment
when she made her escape.

        That is reason enough to overturn the district court’s ruling, but we note that
additional support for this inference can be found in the excerpt of Cartwright’s deposition
provided by the defendants. Even if a party opposing summary judgment presents no
evidence at all, summary judgment is improper when the movant’s own submissions do not
establish the absence of a genuine issue of material fact. Adickes v. S.H. Kress & Co., 398 U.S.
144, 160 (1970); Raymond v. Ameritech Corp., 442 F.3d 600, 608 (7th Cir. 2006); Vt. Teddy Bear
Co. v. 1‐800 Beargram Co., 373 F.3d 241, 244 (2d Cir. 2004); Quorum Health Resources, LLC v.
Maverick Cnty. Hosp. Dist., 308 F.3d 451, 471 (5th Cir. 2002). The district court was obligated
to construe all facts and reasonable inferences in Cartwright’s favor, Marion v. City of
Corydon, Ind., 559 F.3d 700, 704 (7th Cir. 2009), and the deposition excerpt that the
defendants relied upon in fact highlights the factual dispute over whether Watts and Jones
discovered or planted the two bags of crack in Cartwright’s apartment. When explaining
her decision to jump from her window, Cartwright stated that she was in fear for her safety
and never thought that the police would plant drugs in her apartment. This statement,
coupled with Cartwright’s assertion that she was “not involved with drugs,” strengthens
the inference that Cartwright disputed that the officers found drugs in her apartment.

        Accordingly, it was error to grant summary judgment for Watts and Jones, the two
officers who claim to have jointly recovered the bags of drugs from Cartwright’s apartment.
It was error as well to grant summary judgment for Nichols, whose testimony corroborates
the disputed testimony of Watts and Jones that they saw the drug dealer hand his wares to
Cartwright through her front door. And since the claims against these defendants should
have gone forward, the claims against the City, which arise exclusively under state law,
should have gone forward as well. But as to Lewis, whose only role was to nab Cartwright
in the park, there is no evidence that she knew or had reason to believe that the drugs were
not actually found inside the apartment, or that she participated in a scheme to secure
Cartwright’s arrest and prosecution.

    The judgment is AFFIRMED as to Lewis. As to all other defendants, the judgment is
VACATED, and the case is REMANDED to the district court for further proceedings.